Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgments 
Claims 1-21 are pending

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/01/2021 has been entered.
 








Response to Arguments

Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. The rejections are maintained. 

35 USC 101

Applicant argues on page 12

The claims recite the use of machine learning to perform particular functions by particular devices. While machine learning may be based in mathematics, the use of machine learning to perform functions, generate recommendations, and the like, does not constitute a "mathematical concept," as defined above. All computer functions are based or rooted in mathematics and, as such, this interpretation would render all computer inventions ineligible. As discussed in Applicant's previously filed Amendment, the mere fact that machine learning "deals with mathematical models and algorithms," does not render the claim ineligible nor is it sufficient to state that the claim is directed to an abstract idea. The claims do not recite the actual mathematical relationships, mathematical formulas or equations, or mathematical calculations, and, accordingly, are not directed to mathematical concepts. 

Examiner respectfully disagrees


The claims clearly state machine learning. Machine learning is the study of algorithms and mathematical models. Algorithms/mathematical models are considered mathematical concepts (i.e. mathematical relationships, mathematical formulas/equations and mathematical calculations). The Applicant also stated mathematical aspect, which clearly deals with machine learning as seen above. The rejection is maintained. In addition, Applicant’s specification in para 44 talks about machine learning algorithms such as regression analysis. Regression analysis is clearly a mathematical concept. In addition, the claims are merely using machine learning to analyze data, there is no initial training or feedback loop to make the model better such as with Example 39 of the updated PEG. 

Applicant argues on page 12-15, that the claims do not fall in the abstract ideal grouping of Certain Methods of Organizing human activity. Applicant states 

First, the mere fact that aspects of the background of the application are described in the context of "business relocation and hiring of employees," is not sufficient to show that the language of the claims recite an abstract idea.

In the response to arguments section, the Office Action asserts that the claims are geared to solving a business problem. Applicant disagrees. As discussed in Applicant's specification, the claims are directed to engaging or disengaging systems of different entities in order to enable seamless functionality by all entities. See e.g., paras. [21]-[23], [95]-[100]. The claims recite interactions between systems of unrelated entities to enable seamless operation of the systems for each entity involved.

Examiner respectfully disagrees. 

The background of the Applicant’s specification sets up the problem the claims are trying to solve. It is clear the claims are trying to solve the business problem of business expansion/relocation (See para 1-2). Figuring out where to locate a business is considered a business problem and not a technical problem. Figure 1A of Applicant’s disclosure also deals with interactions of users which are remote and local.  It is clear the claims fall in the abstract idea grouping of certain methods of organizing human activity (i.e. advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).

Applicant argues on page 15 

Instead, at least the above-recited features are technical features that are necessarily rooted in computer technology (e.g., using machine learning to generate recommendations, generating and executing instructions, causing display of a website or modifying a website). The features modify functionality of the computing system and, thus, recite a practical application of any abstract idea… Office Action at p. 5. Applicant submits that the claims recite features that enable seamless interaction of systems associated with different, unrelated entities. The functionality of the computing devices is improved by enabling the 

The Examiner respectfully disagrees. 
Modifying function of computer is not the same as improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a). Applicant has not stated how the functioning of the computer improves. The Applicant further states the devices perform novel and non-obvious functions recited in the claims. It is unclear what limitation the Applicant is referring too.  Applicant merely states claims language again. The rejection is maintained.

Applicant argues on page 16

Further, the features of the claims clearly impose a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the judicial exception." See 2019 Guidance at 13-14. While "the absence of complete preemption" may not "demonstrate patent eligibility," preemption, or the absence thereof, is an important factor that must be considered.

Examiner respectfully disagrees. 

Preemption concerns are fully addressed and rendered moot where a claim is determined to disclose patent ineligible subject matter under the two-part framework 

Applicant argues on page 17 

The Office Action, however, fails to perform an adequate Step 2B analysis. "Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself."

Examiner respectfully disagrees. 

The Examiner provided an adequate step 2B analysis, which looked at claim elements both individually and in combination. Examiner stated, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1, 8, and 15 recite
Computing platform, processor, communication interface, memory
Claim 2, 9, and 16 state internal and external computing system
Claim 7, 14, and 21 state payroll system. 
Claim 8 states method, however method is not considered an additional element. 

When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05. 
In addition, the Applicant merely restates claim language without providing reasoning as to how the claimed combinations overcome patent ineligibility. The rejection is maintained.













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the December 16, 2014 §101 Examination Guidelines and July 30, 2015 update, located at: http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0), claims 1-21 are directed to the statutory category of non-transitory computer readable media, computer system, and method. 
Regarding step 2A, Claims 1-21 recite the abstract ideas of executing first instructions, receiving a request for recommendations, receiving additional information, analyzing the received additional information, generating/executing second instructions, scanning a time period, modifying a website based on scanning a time period .The claims also deal with employees, business expansion with respect to markets, sales, and mitigating risk which make the claims fall under the abstract idea grouping of certain methods of organizing human activity (i.e. mitigating risk, marketing or sales activities or behaviors; business relations). The claims also state analyzing the additional data with respect to machine learning. Machine learning is considered a 
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide generic computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1, and similarly claims 8 and 15 state  

    PNG
    media_image1.png
    713
    676
    media_image1.png
    Greyscale


 	Regarding step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1, 8, and 15 recite
Computing platform, processor, communication interface, memory, website
Claim 2, 9, and 16 state internal and external computing system
Claim 7, 14, and 21 state payroll system. 
Claim 8 states method, however method is not considered an additional element. 
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specification states general purpose computer configurations as seen in para 109.  
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        /ALAN S MILLER/Primary Examiner, Art Unit 3683